                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WARING PARK,                                     Case No. 18-cv-06621-SI
                                   8                   Plaintiff,
                                                                                          ORDER DISMISSING AMENDED
                                   9             v.                                       COMPLAINT WITH LEAVE TO
                                                                                          AMEND
                                  10     UNITED STATES,
                                                                                          Re: Dkt. Nos. 10, 11
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Waring Park has filed this lawsuit pro se and has been granted leave to proceed in

                                  14   forma pauperis, without prepayment of the filing fees. See Docket No. 8. The Court previously

                                  15   reviewed the complaint under 28 U.S.C. § 1915(e)(2) and dismissed the complaint with leave to

                                  16   amend. The Court found that plaintiff failed to state a claim because he did not make clear what

                                  17   illegal action the United States (the only defendant in this case) took against him. Id. at 3. The

                                  18   Court instructed plaintiff that in amending his complaint he must: “(1) add concise, clear

                                  19   statements of the unlawful actions by defendant, including when these events happened and

                                  20   with enough detail to make plaintiff’s claim against defendant plausible; AND (2) specifically

                                  21   identify the claims that plaintiff is bringing against defendant.” Id. at 6. The Court required

                                  22   plaintiff file his amended complaint by December 21, 2018. Id.

                                  23          Since the Court’s last Order, plaintiff has filed a Request for Service by U.S. Marshal on

                                  24   Party-in-Interest (Docket No. 9), an Amended Complaint (Docket No. 10), and a Request for

                                  25   Injunction and Appointment of Attorney/Amendment (Docket No. 11).

                                  26          The Court now finds that the Amended Complaint fails to state a claim for which relief can

                                  27   be granted. The Amended Complaint refers to various incidents that happened to plaintiff but still

                                  28   does not include information about when these events happened or enough detail to make the claim
                                   1   against defendant plausible. For instance, the Amended Complaint states that “defendant denied

                                   2   plaintiff any meaningful opportunity to apply for a special-use permit to live in the forest” but does

                                   3   not explain how defendant did this or what about defendant’s actions were illegal. See Am. Compl.

                                   4   at 1. Plaintiff also states that “Defendant effected multiple false arrests grounded in plaintiff[’s]

                                   5   trespass in the National Forest” but he does not provide details for when these arrests occurred or

                                   6   how they were false arrests. See id. He mentions “water which plaintiff has been denied[,]”

                                   7   “deliberate gunfire intended to trigger known ophthalmic migraine condition[,]” “[a]ttempting to

                                   8   break-into plaintiff’s 1966 VW BUG by smashing a wing window with a rock[,]” and

                                   9   “[t]ransporting plaintiff over 20 miles from his vehicle, and forcing him to walk back to it, clothed

                                  10   only in long underwear, in freezing temperatures”—but he does not explain when these events

                                  11   occurred or who did these things to plaintiff. See id. at 4, 6.

                                  12          The Court is not unsympathetic to plaintiff’s situation. But without more information, the
Northern District of California
 United States District Court




                                  13   Court does not know if plaintiff has a legal claim against the United States. Most of plaintiff’s

                                  14   Amended Complaint is spent on legal argument, such as a long discussion of the International

                                  15   Covenant on Civil and Political Rights, which plaintiff himself says is “completely useless for

                                  16   American citizens” because it does not allow for individual complaints. See id. at 2-4.

                                  17          The Court will give plaintiff one last chance to amend his complaint to state a claim. If

                                  18   plaintiff does not amend his complaint or the complaint continues not to state a claim, the Court will

                                  19   dismiss this case with prejudice.

                                  20          In his Second Amended Complaint, plaintiff must focus on the facts, rather than on

                                  21   legal argument. He must include concise, clear statements of the unlawful actions that he

                                  22   alleges occurred, timelines for when these events happened, and information about who

                                  23   committed the acts. If plaintiff wishes to file a Second Amended Complaint, he must do so no

                                  24   later than February 13, 2019.

                                  25          The Court will not rule on plaintiff’s motion for appointment of counsel or request for an

                                  26   injunction at this time. Plaintiff need not re-file his motion for appointment of counsel or request

                                  27   for an injunction. The Court will rule on these requests once it has reviewed the Second Amended

                                  28   Complaint. As the Court explained in its last Order, the Court also will not order service of the
                                                                                          2
                                   1   complaint by the U.S. Marshals Service at this time. Once plaintiff files his Second Amended

                                   2   Complaint, the Court will review it to determine whether it states a claim. If it does, the Court may

                                   3   then order service by the Marshals.

                                   4          Plaintiff may find it useful to contact the Legal Help Center, a free service offered by the

                                   5   Justice & Diversity Center of the Bar Association of San Francisco. Help Centers are located at the

                                   6   San Francisco and Oakland Courthouses and assistance is available by appointment. To make an

                                   7   appointment, call: (415) 782-8982. See also https://www.cand.uscourts.gov/legal-help.

                                   8

                                   9                                            CONCLUSION

                                  10          Plaintiff’s Amended Complaint is dismissed with leave to amend. Any Second Amended

                                  11   Complaint must be filed no later than February 13, 2019.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 16, 2019

                                  15                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
